Citation Nr: 1814396	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  12-18 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right ear disability, claimed as a burst eardrum.

2.  Entitlement to service connection for hearing loss of the right ear.

3.  Entitlement to service connection for hearing loss of the left ear.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an acquired psychiatric disability to include as secondary to a hearing disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for a neck disability.

8.  Entitlement to service connection for a bilateral knee disability.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from May 11, 1976 to June 23, 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Board also acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, as the RO considered the question of service connection for posttraumatic stress disorder (PTSD) in a separate July 2016 rating decision that was not appealed, the Board finds no basis for additional development and adjudication in this decision of the claim for service connection for PTSD pursuant to Clemons.

Since the issuance of the February 2014 supplemental statement of the case, additional evidence has been added to the Veteran's claims file.  In a January 2018 correspondence, the Veteran's representative waived consideration of this evidence by the AOJ.



FINDINGS OF FACT

1.  The evidence of record establishes that on his enlistment examination, hole in right ear drum was noted at entrance to service.

2.  The medical evidence shows that the Veteran's pre-existing tympanic membrane perforation of the right ear did not increase in severity during service.

3.  The evidence of record establishes that on his enlistment examination, right ear hearing loss was noted at entrance to service.
 
4.  The medical evidence clearly shows that the Veteran's pre-existing right ear hearing loss disability did not increase in severity during service.

5.  A left ear hearing loss disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current left ear hearing loss disability is related to active military service.

6.  Tinnitus was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that tinnitus is related to active military service.

7.  The Veteran's acquired psychiatric disability is not etiologically related to his service, and was not caused or aggravated by a service-connected disability.

8.  The Veteran's low back arthritis disability was not manifest in service and the weight of the evidence is against a finding that it is related to service.

9.  The Veteran's cervical spine arthritis disability was not manifest in service and the weight of the evidence is against a finding that it is related to service.

10.  The Veteran's bilateral knee arthritis disability was not manifest in service and the weight of the evidence is against a finding that it is related to service.

CONCLUSIONS OF LAW

1.  A right ear disability, tympanic membrane perforation of the right ear, preexisted service and was not aggravated therein.  38 U.S.C. § 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).

2.  A right ear hearing loss disability preexisted service and was not aggravated therein.  38 U.S.C. § 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.306, 3.385 (2017).

3.  A left ear hearing loss disability was not incurred in the Veteran's active military service.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.385 (2017).

4.  Tinnitus was not incurred in active military service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

5.  Entitlement to service connection for an acquired psychiatric disability to include as secondary to a service-connected disability is not warranted.  38 U.S.C. §§ 1101, 1110, 1112, 1113, (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).

6.  A low back arthritis disability was not incurred in service.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

7.  A cervical spine arthritis disability was not incurred in service.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).

8.  A bilateral knee arthritis disability was not incurred in service.  38 U.S.C. §§ 1110, 1112, 1131, 5107 (2012); 38 C.F.R. § 3.303 (2017).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran was not provided with a VA examination or opinion to assess the current nature and etiology of his claimed acquired psychiatric, back, neck and bilateral knee disabilities.  However, VA need not conduct an examination with respect to these claims on appeal, as information and evidence of record contains sufficient competent medical evidence to decide these claims.  See 38 C.F.R. § 3.159(c)(4).  As will be discussed in detail below, the standards of McLendon are not met in this case as there is no credible lay evidence or competent medical evidence that the Veteran has current acquired psychiatric, back, neck and bilateral knee disabilities that are related to service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus a remand for VA examinations is not necessary. 

The Veteran and his representative have not raised any additional issues with the duty to notify or duty to assist with regard to the claims decided below.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The provisions of 38 U.S.C.A. § 1111 provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.

This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).

A pre-existing injury or disease noted at entry will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306.  The provisions of 38 C.F.R. § 3.306(b) provide that aggravation may not be conceded unless the pre-existing condition increased in severity during service.

An important distinction between section 1111 aggravation prong of the presumption of soundness and section 1153 presumption of aggravation is the burden of proof.  Under section 1111, the burden is on the Government to show by clear and unmistakable evidence that there was no increase in disability in service or, that any increase was due to the natural progress of the disease.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Under section 1153, however, the veteran bears the burden of showing that his preexisting condition worsened in service.  Once the veteran establishes worsening, the burden shifts to the Secretary to show by clear and unmistakable evidence that the worsening of the condition was due to the natural progress of the disease.  Horn v. Shinseki, 25 Vet. App. 231, 235 (2014).

A pre-existing injury or disease will be considered to have been aggravated by active military, naval or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(a).  

I.  Hearing Disabilities

A. Ear Disability

A May 1970 private treatment report, which was created prior to the Veteran's entrance to service in 1976, noted that the Veteran had diagnoses of chronic otitis media, chronic mastoiditis and a tympanic membrane perforation of the right ear.

The Veteran's January 1976 enlistment report of medical examination noted that he had a hole in his right ear drum.  The accompanying enlistment report of medical history also noted that the Veteran had an ear operation in the summer of 1970.  It was also noted that the Veteran had hearing loss in his right ear.  An audiometric reading appears to be 500 (55), 1000 (75), 2000 (65), 3000 (n/a), 4000 (65).  Another audiometric reading, located below the below on the enlistment report of examination, shows 500 (15), 100 (5), 2000 (40), 3000 (n/a), 4000 (45).

A June 1976 Medical Board Report noted that the Veteran had a history of chronic otitis media of his right ear since the age of 7 which required an operation 6 years ago.  On the sixteenth day of his training he presented with complaints of ear problems and was found to have air fluid level in both maxillary sinuses with ethmoid involvement, chronic otitis media in the right ear and acute otitis media in the left ear.  The physician found that based on the findings of the examination, the Veteran was not qualified for world-wide duty and discharge was recommended.  The physician also opined that the Veteran's conditions of chronic otitis media with previous reconstruction surgery and acute maxillary sinusitis and ethmoiditis preexisted the Veteran's entry into active service and had not been aggravated beyond the normal progress of the disease.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right ear disability, claimed as a burst eardrum, is not warranted.

The Board observes that an ear condition was noted on enlistment examination in January 1976.  Therefore, the presumption of soundness does not apply.  As noted, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b). 

In this case however, there is no indication in the Veteran's available service treatment records that his right ear disability, specifically tympanic membrane perforation of the right ear, worsened during active service as a result of any in-service exacerbation.  See Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002), and Hunt v. Derwinski, 1 Vet. App. 292 (1991).
There is also no medical evidence of record from the Veteran's time in service suggesting that there was a permanent increase in the Veteran's right ear disability beyond the natural progression of the disease during his active duty service.  In addition, the June 1976 VA examiner specifically opined that the Veteran's right ear disability preexisted the Veteran's entry into active service and had not been aggravated beyond the normal progress of the disease.  The June 1976 opinion constitutes the only opinion to specifically address whether the Veteran's preexisting right ear disability was aggravated by service and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a right ear disability and service by way of etiology or aggravation.

As a result, the Board concludes that the record establishes the pre-existing tympanic membrane perforation of the right ear did not worsen during service.  Therefore, the presumption of aggravation did not arise, and the claim must be denied. 

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b).  

B.  Hearing Loss and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.  Additionally, it is noted that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Factual Background and Analysis

The Veteran's service treatment records are negative for complaints of, treatment for, or findings of tinnitus.

Audiometric testing on the Veteran's January 1976 enlistment examination revealed pure tone thresholds, obtained by air conduction, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
   55
75
65
--
  65
LEFT
   15
25
10
--
  30

The second pure tone thresholds readings on the enlistment examination, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
40

4
LEFT
5
5
5

10

The Veteran did not have an audiological evaluation at his time of separation from service.

An August 2009 VA treatment record noted that the Veteran had decreased hearing.

The Veteran underwent a VA examination in May 2010.  The examiner noted that the Veteran had no significant noise exposure while in service and that after service, he worked on and off in construction for 25 years.




Audiometric testing in May 2010 revealed pure tone thresholds, obtained by air conduction, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
105+
105+
105+
105+
105+
LEFT
40
40
40
40
25

Speech audiometry revealed speech recognition ability of 0 percent in the right ear and of 96 percent in the left ear.  

The examiner provided a diagnosis of bilateral hearing loss and severe tinnitus.  Regarding the Veteran's right ear hearing loss, the examiner noted that based on the Veteran's service treatment records, the Veteran had preexisting right ear hearing loss which resulted in his discharge from service.  Regarding the Veteran's left ear hearing loss, the May 2010 VA examiner opined that it was less likely than not that the Veteran's left ear hearing loss was related to military service or military noise exposure.  The examiner noted that given the Veteran's normal hearing levels in his left ear, it was less likely than not that the Veteran's left ear hearing loss was related to military noise exposure.  The examiner also indicated that he could not determine a medical opinion regarding the etiology of the Veteran's tinnitus without resorting to mere speculation.

(i) Right Ear Hearing Loss

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a right ear hearing loss disability is not warranted.

The Board observes that a right ear hearing loss disability was noted on his audiological enlistment examination in January 1976.  Therefore, the presumption of soundness does not apply.  As noted, a preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153; 38 C.F.R. § 3.306(b). 

In this case however, there is no indication in the Veteran's available service treatment records that his underlying right ear hearing loss disability worsened during active service as a result of any acute in-service exacerbation.  See Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002), and Hunt v. Derwinski, 1 Vet. App. 292 (1991).

There is also no medical evidence of record from the Veteran's time in service or suggesting that there was a permanent increase in the Veteran's right ear hearing loss disability beyond the natural progression of the disease during his active duty service and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  Notably, the May 2010 VA examiner specifically noted that the Veteran did not have significant noise exposure during his military service.  As noted above, there is no evidence that the Veteran's preexisting right ear hearing loss disability was aggravated by service and the Veteran has not identified, presented, or alluded to the existence of a contrary medical opinion- i.e., one that, in fact, establishes a relationship between a right ear hearing loss disability and service by way of etiology or aggravation.

As a result, the Board concludes that the record establishes that the Veteran's preexisting right ear hearing loss disability did not worsen during his service.

(ii) Left Ear Hearing Loss and Tinnitus

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for left ear hearing loss and tinnitus is not warranted.

The record shows that the Veteran currently has left ear hearing loss for VA compensation purposes and bilateral tinnitus.  Accordingly, as there are current left ear hearing loss and tinnitus disabilities, the first element of service connection is satisfied.  
However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).  

Turning to in-service injury, the Board notes that the Veteran has asserted that he sustained acoustic trauma during service.  However, the Veteran's service treatment records are negative for complaints or treatments regarding a left ear hearing loss or tinnitus disability.  

Additionally, the Board notes that there are no clinical findings or diagnoses of left ear hearing loss or tinnitus during service or for several years thereafter.  The first post-service evidence of a left ear hearing loss for VA compensation purposes and tinnitus disabilities is the May 2010 VA examination.  There was no indication in the record, to include any statements from the Veteran of left ear hearing trouble or tinnitus until August 2009.  On the contrary, the lack of any findings pertaining to left ear hearing loss or tinnitus during service and the essentially normal findings on in-service audiological examination weigh against a finding that the Veteran's current left ear hearing loss disability and tinnitus were originally manifested during service and have continued since service.  

Further, there is no competent evidence or opinion even suggesting that there exists a medical nexus between a current left ear hearing loss or tinnitus disability and the Veteran's service.  In fact, the only medical opinion of record weighs against the left ear hearing loss claim as the May 2010 VA examiner determined that it was less likely as not that the Veteran's left ear hearing loss disability was caused by or a result of military noise exposure.  The examiner specifically noted that the Veteran did not have any significant noise exposure during service.  With regard to the claim for tinnitus, the Board does not find the Veteran's assertions that he had tinnitus since service to be credible, and the examiner noted that he could not determine whether tinnitus was related to any in-service noise exposure or post-service noise exposure.  

None of the competent medical evidence currently of record refutes these conclusions, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  Additionally, no evidence of record has been provided which demonstrates that the Veteran's tinnitus is related to his in-service noise exposure.  

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claims of entitlement to service connection for a left ear hearing loss and tinnitus disabilities.  The benefit of the doubt doctrine is therefore not applicable, and the claims must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

II.  Acquired Psychiatric Disability

The Veteran's service treatment records are negative for complaints, treatment or diagnoses of a psychiatric disability.

A January 2011 private treatment report noted that the Veteran had diagnoses of PTSD and major depressive disorder.

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for an acquired psychiatric disability is not warranted.

As there is a current diagnosis of a psychiatric disorder, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board finds that the weight of the evidence is against a finding that the Veteran's current acquired psychiatric disability is etiologically related to the Veteran's military service.  
Notably, the Veteran's service treatment records are negative for treatments, complaints or diagnoses related to an acquired psychiatric disability.

Further, there is no competent evidence or opinion otherwise suggesting that there exists a nexus between a current acquired psychiatric disability and the Veteran's service on a direct basis, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board notes the Veteran's contentions regarding the etiology of his claimed acquired psychiatric disability.  To the extent that the Veteran himself contends that a medical relationship exists between his acquired psychiatric disability and service, the Board finds that the Veteran and his representative do not have the medical expertise to provide an opinion regarding the etiology of his acquired psychiatric disability.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Accordingly, the Board affords the Veteran's assertions regarding the etiology of his claimed disability little probative weight.  

Consequently, entitlement to service connection for an acquired psychiatric disability is not warranted on a direct basis.

The Board also again notes that the Veteran is claiming service connection for an acquired psychiatric disability as secondary to a hearing disability.  However, as service connection for a hearing disability or a right ear disability has been denied.

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for acquired psychiatric disability.  The benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C. § 5107(b). 




III. Low Back, Neck and Bilateral Knees

The Veteran's service treatment records are negative for complaints, treatment or diagnoses of a low back, neck or bilateral knee disability.

A July 2009 VA treatment report provided a diagnosis of unspecified osteoarthritis.

A December 2009 private treatment report noted that the Veteran had central stenosis and bilateral narrowing of the C4-C5 levels of the cervical spine.

A September 2010 VA psychiatric treatment note reported that the Veteran had ruptured 7 vertebras while he was working in his 20's.  

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for low back, neck and bilateral knee disabilities is not warranted.

Initially, the Board notes that there is some question as to whether the Veteran has current low back and knee disabilities as the Veteran's treatment records demonstrate diagnoses of unspecified osteoarthritis.  The Board finds that when affording the Veteran the benefit of the doubt, the Veteran has current diagnoses of osteoarthritis of the low back, cervical spine and bilateral knees.

Accordingly, as there is a current diagnosis of low back, neck and bilateral knee disabilities, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

Regarding service connection on a direct basis, the Board finds that the weight of the evidence is against a finding that the Veteran's current low back, neck and bilateral knee disabilities are etiologically related to the Veteran's military service.  

Notably, the Veteran's service treatment records are negative for treatments, complaints or diagnoses related to a low back, neck or bilateral knee disability.

The first evidence of any low back, neck or bilateral knee related complaints was in 2009, which is approximately 33 years after his separation from active duty.  

Further, there is no competent evidence or opinion otherwise suggesting that there exists a nexus between a current low back, neck or bilateral knee disability and the Veteran's service on a direct basis, and neither the Veteran nor his representative have presented or identified any such existing medical evidence or opinion.  

The Board notes the Veteran's contentions regarding the etiology of his claimed low back, neck and bilateral knee disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his low back, neck and bilateral knee disabilities and service, the Board finds that the Veteran and his representative do not have the medical expertise to provide an opinion regarding the etiology of low back, neck or bilateral knee disabilities.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  Accordingly, the Board affords the Veteran's assertions regarding the etiology of his claimed disabilities little probative weight.  

Consequently, entitlement to service connection for low back, neck and bilateral knee disabilities is also not warranted on a direct basis.  For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for low back, neck and bilateral knee disabilities, and the claims must be denied.  


ORDER

Entitlement to service connection for a right ear disability, claimed as a burst eardrum, is denied.
Entitlement to service connection for hearing loss of the right ear is denied.

Entitlement to service connection for hearing loss of the left ear is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an acquired psychiatric disability to include as secondary to a service-connected disability is denied.

Entitlement to service connection for a low back disability is denied.

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a bilateral knee disability is denied.





____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


